                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

ALLIED WORLD ASSURANCE
COMPANY,

               Plaintiff,

v.                                                   Case No: 2:18-cv-158-FtM-38CM

LEE MEMORIAL HEALTH SYSTEM,
LESLEY HOLMAN, DOMINGO
PEREZ TROY, MARIA PEDRO
RUPERTO and LEXINGTON
INSURANCE COMPANY,

              Defendants.
                                            /

                                           ORDER1

       Before the Court is Allied World Assurance Company’s Motion for Summary

Judgment. (Doc. 55). Because Allied failed to follow this Court’s requirements on a

motion for summary judgment, its motion is denied without prejudice.

       The Court’s website lays out specific requirements for the filing of a motion for

summary judgment.           Pertinent here, a moving party must include a section titled,

“Statement of Material Facts,” that lists each material fact alleged not to be disputed in

separate, numbered paragraphs.           Allied fails to separate its undisputed facts into



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
numbered paragraphs. Further, an exhibit index is required if a motion for summary

judgment or response includes exhibits exceeding ten pages. That is the case here, and

Allied is missing an exhibit index. Thus, the Court denies the motion without prejudice.

      Accordingly, it is now

      ORDERED:

      (1) Allied World Assurance Company’s Motion for Summary Judgment (Doc. 55)

          is DENIED without prejudice.

      (2) Allied World Assurance Company may file an amended motion for summary

          judgment that complies with the Court’s procedures on or before January 24,

          2019. Defendants may file a response within fourteen (14) days of service of

          Allied World Assurance Company’s amended motion for summary judgment.

      DONE and ORDERED in Fort Myers, Florida this 17th day of January 2019.




Copies: All Parties of Record




                                            2
